DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-25 are pending.  Claims 12-23 and 25 are withdrawn, and claims 1-11, 23 and 24 are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the amended limitation “wherein the plasmonic solar cell is transparent” is not adequately described in the specification as filed.  The present specification, when discussing the cell itself, only describes such as “highly transprarent”.  This recitation always accompanies “ultra thin”.  The examiner notes that that paragraph 88 defines transparent as “meaning the quality an object or 
The examiner notes that transparency depends upon thickness, material selection, and the like.  The broad recitation of transparent, when the cell itself is never accompanied by an unmodified transparent, is not adequately described in the specification as filed.  The rejection can be obviated by claiming structural properties that provide the transparence (materials, layer thicknesses, etc).
The examiner further notes that “highly transparent” would be indefinite; paragraph 88 cites that the degree of transparency depends upon the intended use of the product; as such “highly transparent” would be unclear.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., “Properties of Plasmon-Induced Photoelectric Conversion on a TiO2/NiO p-n junction with Au nanoparticles”, J. Phys. Chem. Lett. 2016 in view of Hossain, U.S. Publication No. 2016/0343887 and Konstantatos et al., “Molecular interfaces for plasmonic hot electron photovoltaics”, Nanoscale 2014.
Regarding Claim 1, Nakamura et al. teaches a plasmonic photovoltaic device (see abstract) comprising:
	A substrate
	A layer of n-type semiconductor, namely TiO2;
	A layer of metal nanoparticles, namely gold;
	A layer of a p-type semiconductor, namely NiO; and
	A back contact (see fig. 1);
Nakamura further teaches that the semiconductor layers and the nanoparticles are sandwiched between the substrate and the back contact.  However, Nakamura teaches direct contact between the nanoparticles and the semiconductors, as they are fabricated by ALD.  Nakamura does not discuss the transparence of the cell.
Hossain teaches a transparent, plasmonic, solar cell where the metal nanoparticles may be covalently linked to a metal oxide (see paragraph 85).
Konstantatos teaches plasmonic photovoltaics.  In particular, Konstantatos teaches that SAMs may be used to tune electronic properties, and to provide solution processability, thereby lowering costs of manufacturing (see introduction, last two paragraphs).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device taught by Nakamura by using SAMs to covalently link the semiconductors and the nanoparticles, as taught by Konstantatos, in order to tailor electronic properties with the SAM molecules and to provide solution processability for the device.  This could be used to provide a transparent cell with transparent components such as that taught by Hossain.  The examiner notes that covalent interactions specifically may be used to link the NPs to a metal oxide.   As such, it would be obvious to one of ordinary skill in the art to provide such a structure, using the known SAM linkers of Konstantos, in order to provide a suitable cell.
Regarding Claims 2-4, Konstantatos teaches 4-mercaptobenzoic acid as the molecular linker, thereby meeting claims 2-4 (as claims 2 and 3 are encompassed by the compounds of claim 4).
Regarding Claim 5, Nakamura teaches TiO2 as described above.
Regarding Claim 6, Nakamura teaches that the p-type material is NiO.
Regarding Claim 7, Nakamura teaches an FTO substrate (see fig. 1).
Regarding Claim 8, Nakamura teaches a TCO, as described above.
Regarding Claim 9, Konstantatos teaches that both silver and gold can be covalently linked through a SAM to achieve the advantages provided (see)
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Konstantatos and Hossain, as applied above, and further in view of Parameshwaran et al., “Green synthesis of silver nanoparticles using Beta Vulgaris”, Materials Chemistry and Physics, 2013.
Regarding Claim 10, modified Nakamura teaches a photovoltaic cell as applied above.  However, modified Nakamura does not teach that the plasmonic particles are silver; or that they are stabilized with Betanin.
Parameshwaran teaches plasmonic silver nanoparticles stabilized with betanin (see section 2.2).
Therefore, it would be obvious to one of ordinary skill in the art to provide betanin stabilized nanoparticles, because the structures are art recognized to provide plasmonic resonance.
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Hossain and Konstantatos, as applied above, and further in view of Xu, U.S. Publication No. 2013/0327386.
Regarding Claim 11, modified Nakamura teaches a photovoltaic device as discussed above.  However, Nakamura does not teach a blocking layer.
Xu teaches a photovoltaic cell that may include a TiO2/NiO p-n junction, further teaching that an Al2O3 blocking layer may be included to bind defective sites and suppress back transfer (see paragraph 43).
Therefore, it would be obvious to one of ordinary skill in the art to modify the photovoltaic cell taught by modified Nakamura by including an insulating layer of Al2O3, in order to bind defective sites and suppress back transfer.
12.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Hossain and Konstantatos, as applied above, and further in view of Schick, U.S. Publication No. 2015/0278321.
	Regarding Claims 23 and 24, modified Nakamura teaches a photovoltaic cell as discussed above.  However, the references do not teach a building element such as a roof.
	Schick teaches a roof based photovoltaic element in order to generate energy in buildings.
	Therefore, it would be obvious to one of ordinary skill in the art to modify the photovoltaic cell of modified Nakamura by positioning in in a roof structure, as disclosed by Schick, in order to provide residential power generation.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that the combination is improper, because Konstantos provides a noble metal layer and the devices are different.  This argument is unpersuasive, as the references is used to provide motivation for using the SAM and reasons thereto. The examiner notes that in the as modified rejection, the art provides covalent linking from metal oxide to metal plasmonic NPs as cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721